DETAILED ACTION
Responsive to the claims filed June 12, 2019. Claims 1-16 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kosseifi et al (US 2013/0110392). 
As per claim 1, Kosseifi et al teach a method for a travel time predicting apparatus to predict a travel time by using a travel time prediction model, comprising: 
generating a first prediction model for prediction of a travel time of a vehicle that will pass through a specific area by using first traffic data that are related to a travel speed at the specific area (see at least fig 8 (810), paragraphs [0101-0103]); 
generating a second prediction model by modifying the first prediction model that relates to the travel speed at the specific area and is different from the first traffic data (see at least fig 8 (812), paragraphs [0103-0104]); and 
predicting a travel time of the vehicle that will pass through the specific area by using the second prediction model (see at least fig 8 (814), paragraph [0104]).  
As per claim 2, Kosseifi et al teach wherein the second traffic data has a larger amount of variation over time than the first traffic data (see at least paragraphs [0038, 0047])
As per claim 3, Kosseifi et al teach wherein the first traffic data comprises a travel speed history of vehicles having passed through the specific area (see at least paragraph [0028]).    
As per claim 4, Kosseifi et al teach wherein the first traffic data comprises weather information of the specific area (see at least paragraph [0040]).    
As per claim 5, Kosseifi et al teach further comprising: generating a third prediction model by modifying the second prediction model with third traffic data, which is related to a travel speed at the specific area and has a larger amount of variation over time than the first traffic data and the second traffic data; and predicting the travel time by using the third prediction model (see at least paragraphs [0038, 0047]).    
As per claim 6, Kosseifi et al teach wherein the third traffic data comprises time zone information (see at least paragraph [0067]).    
As per claim 7, Kosseifi et al teach further comprising:  generating a fourth prediction model by modifying the third prediction model with fourth traffic data, which is related to a travel speed at the specific area and has a larger amount of variation over time than the first traffic data, the second traffic data, and the third traffic data; and predicting the travel time by using the fourth prediction model (see at least paragraphs [0038, 0047]).    
As per claim 8, Kosseifi et al teach wherein the fourth traffic data comprises variation information of a traffic amount over time of the specific area (see at least paragraphs [0008-0010]).  
Claims 9-16 contain similar limitations as the claims above and therefore are rejected under the same rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/              Primary Examiner, Art Unit 3661